Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered December 12, 1990, convicting defendant after a jury trial of grand larceny in the fourth degree, and sentencing him to a term of imprisonment of 2 to 4 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Upon our independent review of the evidence, we discern no basis to disturb the jury’s determination of credibility or resolution of the competing inferences that might be drawn from that evidence. Concur — Sullivan, J. P., Carro, Wallach, Kassal and Rubin, JJ.